No. 13-0892 Carol Kinsinger v. Todd Pethel
                                                                                  FILED
                                                                           November 13, 2014
                                                                            RORY L. PERRY II, CLERK

                                                                          SUPREME COURT OF APPEALS

                                                                              OF WEST VIRGINIA




Justice Ketchum, concurring, in part, and dissenting, in part:


               I agree that Mr. Pethel should not be held in contempt. I disagree with our

holding that Ms. Kinsinger shall be granted a money judgment against Mr. Pethel in the amount

of $4,018.15, less any appropriate credits.

               The doctrine of laches bars claims when a person unreasonably delays in asserting

a claim and the delay works to the disadvantage or prejudice the defendant. Grose v. Grose, 222

W.Va. 722, 671 S.E.2d 727 (2008). In finding that Ms. Kinsinger’s claim was barred by the

doctrine of laches, the circuit court’s order focused on her six-year delay in submitting an order

granting her a share of Mr. Pethel’s retirement benefits. However, the order failed to discuss

whether the delay caused any disadvantage or prejudice to Mr. Pethel.

               Although no finding was made by the circuit court that there was not any

disadvantage or prejudice to Mr. Pethel, the majority opinion orders that a money judgment be

entered against Mr. Pethel. There is no evidence in the record to support this mandate. The case

should have been remanded to the circuit court for factual findings as to whether Ms. Kinsinger’s

delay caused any disadvantages or prejudice to Mr. Pethel.